ALLEN, J.
1. Where, in a proceeding for valuation of the property of a public utility before the Public Utilities Commission, counsel for the utility *310orally stipulates with the Public Utilities Commission that an appraisal already made in an earlier case should be used in a pending proceeding, that the two cases should be consolidated and the same valuation be found in both cases, and when the use of the appraisal in the earlier case involves the employment of a five-year trend rule for ascertaining the average cost of reproducing the property of the utility, counsel for the utility cannot later complain that the valuation employed is not the value of the property as of a date certain.
2. Where the use by the commission as a basis for its valuation of trend prices for a period of five years, instead of prices as of a date certain, has resultd in a substantial addition to the valuation of the property, over that claimed by the utility, from the use of prices as of such date certain, the fact that one item amounting to less than such addition has been omitted in the valuation, does not justify a reversal of the order of the commission.
3. When a rate controversy involves rates charged in a particular municipality, only property used and useful in furnishing service to such municipality should be valued.
4. Where the commission in its valuation of the property of a public utility makes a substantial allowance for organization, interest, engineering, law expenditures, taxes and general expenses during construction, and contingencies and omissions, without making a specific allowance for going concern, a reversal of the order of the Public Utilities Commission is not required unless the total valuation appears to be less than its actual value as a going concern. All of these items enter •into the development of the utility’s property and give it an added value not represented in the valuation of the physical property.
(Marshall, CJ., Kinkade, Robinson and Matthias, JJ., concur.)